931 So. 2d 224 (2006)
James Edward BAILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-327.
District Court of Appeal of Florida, First District.
June 14, 2006.
Nancy A. Daniels, Public Defender, and Edgar Lee Elzie, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Sheron Wells, Assistant Attorney General, Tallahassee, for Appellee.
*225 PER CURIAM.
In this appeal, James Edward Bailey raises two points: (1) the trial court erred in sentencing him as a prison releasee reoffender where the jury did not find beyond a reasonable doubt that he had been released from prison within three years; and (2) the trial court erred by allowing him to proceed to trial, without first entering a written order finding him competent to proceed, where he had previously been found incompetent to proceed. We have previously addressed and rejected the argument Bailey raises in his first point. See Peterson v. State, 911 So. 2d 184 (Fla. 1st DCA 2005). As to the second point, pursuant to Bailey's request, we remand the cause for entry of a nunc pro tunc order finding Bailey competent to stand trial. See Fla. R.Crim. P. 3.212(c)(7); Martinez v. State, 851 So. 2d 832, 833-34 (Fla. 1st DCA 2003); White v. State, 548 So. 2d 765, 768 (Fla. 1st DCA 1989).
AFFIRMED, but REMANDED for further proceedings.
KAHN, C.J., ERVIN and VAN NORTWICK, JJ., Concur.